Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the initial position being between the reference position and the door open position of claims 21-26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anitcipated by WIPO Publication WO 2016/200050 to Shin. Shin teaches refrigerator comprising a cabinet (10) that defines a storage compartment. A refrigerator door (40) is configured to open and close the storage compartment. A rack (77) is configured to move form an initial potion to a door opening potion to open the refrigerator door. A driving motor (73) is configure to generate t a driving force to move the rack. A power transmission unit (75) is configured to transmit from the driving motor to move the rack. A rotation detection unit has three hall sensors and is integrally inside the motor to count/detect the movement and rotations of the driving motor (Shin, par 203 and 204) and provides information (FG count) to a controller (2). The controller is configured to control the driving motor based on information (FG count) regarding the number of rotation detected by the rotation detection unit (Shin, par 426 and 442). The controller controls (based on the number of counts) the driving motor to operate at a first control state (Duty 200) to move the rack from the door opening position (FG 340) to a reference position (FG 70) as best seen in figure 41. The controller controls (based on the number of counts) the driving motor to operate at a second control state (Duty 180, 140,100) to move the rack from . 
For further clarification regarding claims 21-26, the reference position and initial position are swapped or the system goes through multiple cycles to meet the reversal of direction required by the claim. 

Claim(s) 1-5 and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,476,858 to Eom. Eom teaches refrigerator comprising a cabinet that defines a storage compartment. A refrigerator door (17) is configured to open and close the storage compartment. A rack (33) is configured to move form an initial potion to a door opening potion to open the refrigerator door. A driving motor (51) is configure to generate a driving force to move the rack. A power transmission unit (52) is configured to transmit from the driving motor to move the rack. A rotation detection unit has a hall sensor integrally inside the motor to count/detect the movement and rotations of the driving motor (Eom, Col 10, lines 50-61) and provides information (number of rotations) to a controller (500). The controller is configured to control the driving motor based on information (position based on motor rotation count) regarding the number of rotation detected by the rotation detection unit. The controller controls (based on the number of counts) the driving motor to operate at a first control state (V1) to move the rack from the door opening position (Y axis) to a reference position (T1, T2, 2 or angled reduction in voltage) to move the rack from the reference position (T1, T2, power supply interruption) to the initial positon (door closing determination) as best seen in figure 7, 9, and 10. Figure 7, 9, and 10 show the closing operation with the voltage number equating to slower closing speeds (Eom, Col 12, line 64-Col 13, line 3).  The opening operation is described in the related incorporated references and provides for movement in a second direction. 
For further clarification regarding claims 21-26, the reference position and initial position are swapped or the system goes through multiple cycles to meet the reversal of direction required by the claim. 


Response to Arguments
Applicant's arguments filed 3/04/2021 have been fully considered but they are not persuasive. The applicant argues that the driving motor of Shin is configured to stop or start based on the hall sensors (741, 742) on the push rod. While Shin may also operate based on those sensors, the system also operates on the sensors inside the motor and it is those sensors that the rejection is based upon. This is best shown in figure 41 or 43 that shows the motor power/speed (duty) based on the number of rotations (FG count). The specification of Shin in the cited paragraphs in the rejection above further explains this. Figure 38, shows the operation for opening and stopping the motor once a reference number of rotations is reached. 

It appears that claims 21-26 have the same issue that claim 7 had since the claim recites that the door is closed to the reference position the door needs to move a different direction to arrive at the initial position. The examiner considers this is only possible if the reference position was a more closed position than the initial position which is contrary to what is shown in figure 7 and 9. At this time this issue is not considered a new matter since it was in the original claims and appears to be a swapped labels issue for the positions between the disclosure and the claims. If the examiner is incorrect in this interpretation than it is suggested to have a telephonic interview to better explain the claims and the invention to the examiner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637